Name: Commission Regulation (EC) NoÃ 514/2008 of 9Ã June 2008 amending Regulation (EC) NoÃ 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as well as Regulations (EC) NoÃ 1439/95, (EC) NoÃ 245/2001, (EC) NoÃ 2535/2001, (EC) NoÃ 1342/2003, (EC) NoÃ 2336/2003, (EC) NoÃ 1345/2005, (EC) NoÃ 2014/2005, (EC) NoÃ 951/2006, (EC) NoÃ 1918/2006, (EC) NoÃ 341/2007 (EC) NoÃ 1002/2007, (EC) NoÃ 1580/2007 and (EC) NoÃ 382/2008 and repealing Regulation (EEC) NoÃ 1119/79
 Type: Regulation
 Subject Matter: agricultural activity;  trade;  agricultural policy;  tariff policy
 Date Published: nan

 10.6.2008 EN Official Journal of the European Union L 150/7 COMMISSION REGULATION (EC) No 514/2008 of 9 June 2008 amending Regulation (EC) No 376/2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products, as well as Regulations (EC) No 1439/95, (EC) No 245/2001, (EC) No 2535/2001, (EC) No 1342/2003, (EC) No 2336/2003, (EC) No 1345/2005, (EC) No 2014/2005, (EC) No 951/2006, (EC) No 1918/2006, (EC) No 341/2007 (EC) No 1002/2007, (EC) No 1580/2007 and (EC) No 382/2008 and repealing Regulation (EEC) No 1119/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1493/1999 of 17 May 1999 on the common organisation of the market in wine (1), and in particular Articles 59(3) and 62(1) thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Article 134 and Article 161(3) in conjunction with Article 4 thereof, Whereas: (1) As from 1 July 2008 Regulation (EC) No 1234/2007 will apply to main sectors of the common organisation of agricultural markets, as provided for in Article 204 thereof. Consequently, the Commission should adopt the necessary measures to amend or repeal the sectoral Regulations concerned, in order to ensure proper implementation from that date. (2) Article 130 of Regulation (EC) No 1234/2007 provides that without prejudice to cases where import licences are required in accordance with that Regulation, the Commission may make imports of one or more products covered by the common organisation of agricultural markets subject to presentation of an import licence. Regulation (EC) No 1234/2007 requires import licences on the one hand for the management of the import regime for husked and milled rice, to take into account the quantities to be imported, and on the other hand for the management of the import regime for sugar under preferential arrangements. (3) As regards exports, Article 167 of Regulation (EC) No 1234/2007 states that export refunds shall only be granted for products listed in Article 162(1) of that Regulation on presentation of an export licence. In accordance with Article 161 of that Regulation, the Commission may make exports of one or more products subject to presentation of an export licence. (4) For the purposes of the management of imports and exports, the Commission has been given the power to determine the products for which import and/or export will be subject to presentation of a licence. When assessing the needs of a licence system, the Commission should take account of the appropriate instruments for the management of the markets and in particular for monitoring the imports. (5) This situation offers the opportunity to examine in depth the existing rules in the different market sectors and to reconsider current practices for licencing with a view to simplification and to alleviating the administrative burden for Member States and operators. For reasons of clarity, the rules should be included in Commission Regulation (EC) No 376/2008 of 23 April 2008 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3). (6) A licence system is the appropriate mechanism for the management of tariff quotas for imports and exports to be administered by a method other than the method based on the chronological order of the lodging of applications, according to the first come first served principle, given the limited volume in question and the huge number of quantities applied for. (7) A licence system is deemed to be the most appropriate mechanism to monitor certain agricultural products imported under preferential conditions, when considering the valuable advantage offered by the reduced rate of duty applicable and the imperative need to forecast market movements. (8) Taking account of the wide range of detailed rules and technical provisions implemented in the market sectors to administer exports with the benefit of refunds it is deemed more appropriate to maintain those provisions in the sectoral Regulations, at this stage. (9) In the cereals sector, import and export licences have to be considered as an indicator of medium-term movements and of the foreseeable evolution of the market. They represent a key instrument to set up a balance sheet of the market, to be used when assessing the conditions of resale of intervention stocks in the internal market or for exports, or to determine if an export tax has to be applied. In that respect import should be subject to presentation of a licence for spelt, common wheat and meslin, barley, maize, sorghum, durum wheat, flour of common wheat and spelt, and manioc, and export should be subject to presentation of a licence for spelt, common wheat and meslin, barley, maize, durum wheat, rye, oats and flour of common wheat and spelt in the light of their prevailing importance on the trade flows and the domestic market. (10) In the rice sector the information on foreseeable imports and exports provided by licences is the basis for the surveillance of the market, in particular because of the important position of rice in domestic consumption. It is also used to monitor the respect of tariff lines for like products. In addition, licences issued are to be taken into account for the calculation of import duties for husked and milled rice pursuant to Articles 137 and 139 of Regulation (EC) No 1234/2007. For these reasons, import licence should be required for husked rice, milled rice, semi-milled rice and for broken rice, and export licence should be required for husked, milled and semi-milled rice. (11) For sugar, the monitoring of the market is of high importance and a precise knowledge of exports is necessary. As a consequence, sugar exports should be monitored and be subject to presentation of licences. As regards imports, the licence requirement should be limited to imports benefiting from preferential import duties, without prejudice to imports subject to tariff quotas. (12) In order to prevent illicit hemp crops from disturbing the common organisation of the market in hemp for fibre, provision should be made for checks on imports of hemp and hemp seed to ensure that such products offer certain guarantees with regard to the tetrahydrocannabinol content. The issue of licences for such import should therefore be provided for. (13) For fruit and vegetables, the information gained from import licences should be used to monitor the respect of tariff lines for like products such as dried or frozen garlic or to administer tariff-rate quotas. (14) Apple producers in the Community have recently found themselves in a difficult situation, due, amongst others, to a significant increase in imports of apples from certain third countries of the Southern hemisphere. The monitoring of the import of apples should therefore be improved. The appropriate instrument for achieving that objective is a mechanism based on issuing import licences, as provided in Commission Regulation (EC) No 1580/2007 of 21 December 2007 laying down implementing rules of Council Regulations (EC) No 2200/96, (EC) No 2201/96 and (EC) No 1182/2007 in the fruit and vegetable sector (4). As regards bananas, import licences are required pursuant to Commission Regulation (EC) No 2014/2005 of 9 December 2005 on licences under the arrangements for importing bananas into the Community in respect of bananas released into free circulation at the common customs tariff rate of duty. (5) In order to give a complete view of the products subject to licences, the relevant requirements should also be included in Regulation (EC) No 376/2008. (15) For dairy products, the information on foreseeable imports at reduced duty provided by licences is important for the surveillance of the market. As regards imports at reduced rate of duty of beef, in order to monitor the volume of trade with third countries, provision should be made for a system of licences for certain products. (16) Ethyl alcohol of agricultural origin imports should be subject to presentation of licences given the needs for market surveillance in case of a sensitive industry. (17) In order to present a clear and complete view of the obligations in respect of licences for trade in agricultural products, the list of imports and exports subject to the requirements concerned should be set out in Commission Regulation (EC) No 376/2008. (18) For the application of Article 4(1)(d) of Regulation (EC) No 376/2008, the maximum quantities of products for which import or export or advance fixing certificates need not to be presented should be set out, provided import or export does not take place under preferential arrangements. The list of products concerned should be amended in the light of the amendments made to the licencing obligations. (19) Regulation (EC) No 376/2008 and the following Regulations should therefore be amended accordingly:  Commission Regulation (EC) No 1439/95 of 26 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 3013/89 as regards the import and export of products in the sheepmeat and goatmeat sector (6),  Commission Regulation (EC) No 245/2001 of 5 February 2001 laying down detailed rules for the application of Council Regulation (EC) No 1673/2000 on the common organisation of the markets in flax and hemp grown for fibre (7),  Commission Regulation (EC) No 2535/2001 of 14 December 2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas (8),  Commission Regulation (EC) No 1342/2003 of 28 July 2003 laying down detailed rules for the application of the system of import and export licences for cereals and rice (9),  Commission Regulation (EC) No 2336/2003 of 30 December 2003 introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin (10),  Commission Regulation (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil (11),  Regulation (EC) No 2014/2005,  Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (12),  Commission Regulation (EC) No 1918/2006 of 20 December 2006 opening and providing for the administration of tariff quota for olive oil originating in Tunisia (13),  Commission Regulation (EC) No 341/2007 of 29 March 2007 opening and providing for the administration of tariff quotas and introducing a system of import licences and certificates of origin for garlic and certain other agricultural products imported from third countries (14),  Commission Regulation (EC) No 1002/2007 of 29 August 2007 laying down detailed rules for the application of Council Regulation (EC) No 2184/96 concerning imports into the Community of rice originating in and coming from Egypt (15),  Regulation (EC) No 1580/2007,  Commission Regulation (EC) No 382/2008 of 21 April 2008 on rules of application for import and export licences in the beef and veal sector (Recast) (16). (20) Commission Regulation (EEC) No 1119/79 of 6 June 1979 laying down special provisions for the implementation of the system of import licences for seeds (17) should therefore be repealed accordingly. (21) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 376/2008 is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. Subject to certain exceptions laid down in Community rules specific to certain products, in particular for products referred to in Council Regulation (EC) No 3448/93 (18) and its implementing rules, this Regulation lays down common rules for implementing the system of import and export licences and advance fixing certificates (hereinafter referred to respectively as licences  and certificates ) provided for in Part III, Chapters II and III, of Council Regulation (EC) No 1234/2007 (19) and in Council Regulation (EC) No 1493/1999 (20) or established in this Regulation. 2. A licence or a certificate shall be presented for the following products: (a) in case of import, when the products are declared for free circulation: (i) products listed in Annex II, Part I, imported under all conditions, other than tariff quotas, save as otherwise provided therein; (ii) products imported under tariff quotas administered by other methods than a method based on the chronological order of the lodging of applications, according to first come first served  principle, in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93 (21); (iii) products imported under tariff quotas administered by a method based on the chronological order of the lodging of applications in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93, specifically mentioned in Annex II, Part I, to this Regulation; (b) in case of export: (i) products listed in Annex II, Part II; (ii) products referred to in Article 162(1) of Regulation (EC) No 1234/2007 for which an export refund has been fixed, including at an amount of zero or an export tax has been fixed; (iii) products exported under quotas or for which an export licence needs to be presented for admission under a quota administered by a third country opened in that country for Community products imported. 3. For products referred to in paragraphs 2(a)(i), 2(a)(iii) and 2(b)(i), the amount of the security and the period of validity as set out in Annex II shall apply. For products referred to in paragraphs 2(a)(ii), 2(b)(ii) and 2(b)(iii), specific implementing rules related to the period of validity and the amount of the security laid down in Community rules specific to those products shall apply. 4. For the purposes of the system of export licences and advance fixing certificates referred to in paragraph 1, when a refund has been fixed for products not listed in Annex II, Part II and an operator does not apply for the refund that operator shall not be required to present a licence or certificate for the export of the products concerned. 2. In Article 7, the following paragraph is added: 8. Without prejudice to Article 1(3), the period of validity of import and export licences and advance fixing certificates shall be as set out for each product in Annex II. 3. In Article 14, paragraph 2 is replaced by the following: 2. Without prejudice to Article 1(3), the amount of the security applicable for licences and certificates issued for imports and exports shall be as set out in Annex II. An additional amount may be applicable in case of fixation of an export tax. No application for a licence or certificate shall be accepted unless an adequate security has been lodged with the competent body not later than 1 p.m. on the day the application is lodged. 4. Annex II is replaced by the text in Annex I to this Regulation. Article 2 Sheep meat and goat meat Regulation (EC) No 1439/95 is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. This Regulation lays down specific detailed rules for the application of the system of import and export licences and advance fixing certificates implemented by Commission Regulation (EC) No 376/2008 (22) for the products listed in Parts XVIII of Annex I to Council Regulation (EC) No 1234/2007 (23). 2. Regulation (EC) No 376/2008 and Commission Regulation (EC) No 1301/2006 (24) shall apply, save as otherwise provided in this Regulation. 2. Article 2 is replaced by the following: Article 2 1. The products for which a licence shall be presented are laid down in Article 1(2) of Regulation (EC) No 376/2008. 2. Title II of this Regulation shall apply to imports of any of the products listed in Part XVIII of Annex I to Council Regulation (EC) No 1234/2007 (25) imported under tariff quotas administered by other methods than a method based on the chronological order of the lodging of applications, in accordance with Articles 308a, 308b and 308c of Regulation (EEC) No 2454/93 (26). 3. Articles 4, 5 and 6 are deleted. Article 3 Hemp and flax Regulation (EC) No 245/2001 is amended as follows: In Article 17a(1), the following subparagraph is added: For the products listed in Part I, Sections D, F and L of Annex II to Regulation (EC) No 376/2008 (27), the period of validity of the import licence shall be as set out in those sections. Article 4 Dairy products Regulation (EC) No 2535/2001 is amended as follows: 1. Article 2 is replaced by the following: Article 2 The products for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (28). The period of validity of the import licence and the amount of the security to be lodged shall be as set out in Annex II, Part I, to that Regulation, without prejudice to Article 24(3) and (4) of this Regulation. Regulation (EC) No 376/2008 and Commission Regulation (EC) No 1301/2006 (29) shall apply, save as otherwise provided in this Regulation. 2. In Article 3, paragraphs 1 and 3 are deleted. 3. In Article 24, the following paragraphs are added: 3. No application for a licence or certificate shall be accepted unless a security of 10 euros per 100 kilograms net of product has been lodged with the competent body not later than 1 p.m. on the day the application is lodged. 4. Licences shall be valid from the actual day of issue within the meaning of Article 22(2) of Regulation (EC) No 376/2008 until the end of the third month following that day. Article 5 Cereals and rice Regulation (EC) No 1342/2003 is amended as follows: 1. Article 1 is replaced by the following: Article 1 1. This Regulation lays down specific detailed rules for the application of the system of import and export licences and advance fixing certificates implemented by Commission Regulation (EC) No 376/2008 (30) for the products listed in Parts I and II of Annex I to Council Regulation (EC) No 1234/2007 (31). 2. Regulation (EC) No 376/2008 and Commission Regulations (EC) No 1301/2006 (32) and (EC) No 1454/2007 (33) shall apply, save as otherwise provided in this Regulation. 2. Article 6 is replaced by the following: Article 6 1. The period of validity of the import and export licence shall be as follows: (a) for products listed in Annex II to Regulation (EC) No 376/2008 other than those referred to in points (b) and (c) of this paragraph: as set out in that Annex; (b) save as otherwise provided, for products imported or exported under tariff quotas administered by other methods than a method based on the chronological order of the lodging of applications in accordance with articles 308a, 308b and 308c of Commission Regulation (EC) No 2454/93 (34) (first come first served principle): from the actual day of issue of the licence, in accordance with Article 22(2) of Regulation (EC) No 376/2008, until the end of the second month following the month of that day; (c) for products exported for which a refund has been fixed and for products for which, on the day of submission of the licence application, an export tax has been fixed: from the day of issue of the licence, in accordance with Article 22(1) of Regulation (EC) No 376/2008, until the end of the fourth month following the month of that day. 2. By way of derogation from paragraph 1, the validity of export licences for products referred to in Part II Section A of Annex II to Regulation (EC) No 376/2008, for which no refund has been fixed or for which an advance fixed refund has not been fixed, shall expire the sixtieth day following the day of issue of the licence, in accordance with Article 22(1) of that Regulation. 3. By way of derogation from paragraph 1, the validity of export licences for which a refund has been fixed for products falling within CN codes 1702 30, 1702 40, 1702 90 and 2106 90, shall expire not later than: (a) 30 June for applications submitted until 31 May of each marketing year; (b) 30 September for applications submitted from 1 June of a marketing year until 31 August of the following marketing year; (c) 30 days from the day of issue of the licence for applications submitted from 1 September to 30 September of the same marketing year. 4. By way of derogation from paragraph 1, at the request of the operator, the validity of export licences for which a refund has been fixed for products falling within CN codes 1107 10 19, 1107 10 99 and 1107 20 00 shall expire not later than: (a) 30 September of the current calendar year, for licences issued from 1 January to 30 April; (b) the end of the 11th month following that of issue, for licences issued from 1 July to 31 October; (c) 30 September of the following calendar year, for licences issued from 1 November to 31 December. 5. Section 22 of the licences issued as provided for in paragraphs 2, 3 and 4 shall contain one of the entries set out in Annex X. 6. Where a special term of validity is laid down for import licences for imports originating in and coming from certain third countries, sections 7 and 8 of the licence applications and of the licences themselves shall state the country or countries of provenance and of origin. Licences shall entail an obligation to import from that country or those countries. 7. By way of derogation from Article 8(1) of Regulation (EC) No 376/2008, rights deriving from licences referred to in paragraphs 1(b) and 4 of this Article shall not be transferable. 3. Article 7 is deleted. 4. Article 8 is replaced by the following: Article 8 1. Export licences for products for which a refund or a tax has been fixed shall be issued on the third working day following that on which the application was lodged provided that no specific action as indicated in Article 9 of this Regulation, in Article 15 of Regulation (EC) No 1501/1995 or in Article 5 of Commission Regulation (EC) No 1518/1995 (35) has been in the meantime taken by the Commission and provided that the quantity for which licences have been applied for have been notified in accordance with Article 16(1)(a) of this Regulation. The first subparagraph shall not apply to licences issued in connection with invitations to tender or to the licences referred to in Article 15 of Regulation (EC) No 376/2008 that are issued for the purpose of a food aid operation within the meaning of Article 10(4) of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotiations (36). Those export licences shall be issued on the first working day following the day of acceptation of the tender. 2. Export licences for products for which a refund or a tax has not been fixed shall be issued on the day of submission of the application. 5. Article 9 is replaced by the following: Article 9 1. The Commission may decide the following: (a) to set an acceptance percentage for the quantities applied for but for which licences have not yet been issued; (b) to reject applications for which export licences have not yet been issued; (c) to suspend lodging of licence applications for a maximum of five working days. The suspension referred to in point (c) of the first subparagraph may be set for a longer period in accordance with the procedure referred to in Article 195(2) of Regulation (EC) No 1234/2007. 2. Should the quantities applied for be reduced or refused, the security for the licence shall be immediately released for the quantities not granted. 3. Applicants may withdraw their licence applications within three working days of publication in the Official Journal of the European Union of an acceptance percentage as indicated in point (a) of paragraph 1 if it is less than 80 %. Member States shall thereupon release the security. 4. Actions taken on the basis of paragraph 1 shall not apply to exports carried out to implement Community and national food aid measures provided for under international agreements or other supplementary programmes, or to implement other Community free supply measures. 6. Article 11 is deleted. 7. Article 12 is replaced by the following: Article 12 The security referred to in Article 14(2) of Regulation (EC) No 376/2008 to be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (37) shall be as follows: (a) for products listed in Annex II to Regulation (EC) No 376/2008 other than those referred to in points (b) and (c) of this paragraph: as set out in that Annex; (b) save as otherwise provided, for products imported or exported under tariff quotas: (i) 30 euros per tonne for products imported; (ii) 3 euros per tonne for the products exported without refund; (c) for products exported for which a refund has been fixed or for licences in respect of products for which, on the day of submission of the licence application, an export tax has been fixed: (i) 20 euros per tonne for the products falling within CN codes 1102 20, 1103 13, and 1104 19 50, 1104 23 10, 1108, 1702, and 2106; (ii) 10 euros per tonne for the other products. 8. Annexes I, II, III, XI, XII and XIII are deleted. 9. Annex X is replaced by the text in Annex II to this Regulation. Article 6 Ethyl alcohol of agricultural origin Regulation (EC) No 2336/2003 is amended as follows: 1. In Article 5, paragraph 1 is replaced by the following: 1. The products for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (38). The period of validity of the import licence and the amount of the security to be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (39) shall be as set out in Annex II, Part I, to Regulation (EC) No 376/2008. 2. Articles 6 and 8 are deleted. Article 7 Olive Oil Regulation (EC) No 1345/2005 is amended as follows: 1. In Article 1, paragraph 2 is replaced by the following: 2. The imports of products falling within CN codes 0709 90 39, 0711 20 90 and 2306 90 19 for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (40). The period of validity of the import licence and the amount of the security to be lodged shall be as set out in Annex II, Part I, to that Regulation. 2. Article 3 is deleted. Article 8 Bananas Regulation (EC) No 2014/2005 is amended as follows: Article 1 is replaced by the following: Article 1 1. The imports of bananas falling within CN code 0803 00 19 at the common customs tariff rate of duty for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (41). Licences shall be issued by the Member States to any party applying therefore, irrespective of their place of establishment in the Community. 2. Import licence applications shall be lodged in any Member State. 3. The period of validity of the import licence and the amount of the security to be lodged in accordance with Title III of Commission Regulation (EEC) No 2220/85 (42) shall be as set out in Annex II, Part I, to Regulation (EC) No 376/2008. However, no licences shall be valid after 31 December of the year of issue. 4. Save in the case of force majeure, the security shall be forfeit in whole or in part if the operation has not been performed or has been performed only partially during that period. 5. Notwithstanding Article 34(4) of Regulation (EC) No 376/2008, proof of use of the import licence as referred to in Article 32(1)(a) of that Regulation shall be supplied, except in cases of force majeure, within 30 days following the date of expiry of the period of validity of the licence. Article 9 Sugar Regulation (EC) No 951/2006 is amended as follows: 1. In Article 5, paragraph 1 is replaced by the following: 1. The products for which an export licence shall be presented are laid down in Article 1(2)(b) of Commission Regulation (EC) No 376/2008 (43). The period of validity of the export licence and the amount of the security to be lodged shall be as set out in Annex II, Part II, to that Regulation and shall apply to all cases referred to in Article 1(2)(b) of that Regulation. 2. In Article 8, paragraphs 1, 2 and 3 are deleted. 3. Article 10 is replaced by the following: Article 10 The products for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008. The period of validity of the import licence and the amount of the security to be lodged shall be as set out in Annex II, Part I, to that Regulation and shall apply to all cases referred to in Article 1(2)(a) of that Regulation. 4. In Article 11, paragraph 2 is replaced by the following: 2. When an application for a licence in respect of the products to which the first subparagraph of paragraph 1 applies relates to quantities not exceeding 10 tonnes, the party concerned may not lodge on the same day and with the same competent authority more than one such application and no more than one licence delivered for quantities not exceeding 10 tonnes can be used for export. 5. In Article 12, paragraph 1 is deleted. Article 10 Olive oil from Tunisia Regulation (EC) No 1918/2006 is amended as follows: In Article 3, paragraph 4 is replaced by the following: 4. The import licence shall be valid 60 days from the actual day of its issue, in accordance with Article 22(2) of Regulation (EC) No 376/2008 (44), and the amount of the security shall be EUR 15 per 100 kg net. Article 11 Garlic Regulation (EC) No 341/2007 is amended as follows: 1. In Article 5, paragraph 1 is replaced by the following: 1. The products for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (45). The period of validity of the import licence and the amount of the security to be lodged shall be as set out in Annex II, Part I, to that Regulation. 2. In Article 6, paragraph 2 is deleted. 3. Article 13 is amended as follows: (a) paragraph 2 is replaced by the following: 2. Article 6(3) and (4) shall apply mutatis mutandis to B  licences. (b) paragraph 4 is deleted. 4. Annex II is deleted. Article 12 Rice Regulation (EC) No 1002/2007 is amended as follows: In Article 3, the second subparagraph of paragraph 2 is replaced by the following: However, the security for products falling within CN codes 1006 20 and 1006 30 may not be less than the one provided for in Article 12(b)(i) of Regulation (EC) No 1342/2003. Article 13 Apples Article 134 of Regulation (EC) No 1580/2007 is amended as follows: 1. Paragraph 1 is replaced by the following: 1. The imports of apples falling within CN codes 0808 10 80 for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (46) 2. Paragraph 4 is replaced by the following: 4. Importers shall lodge with their application a security in accordance with Title III of Regulation (EEC) No 2220/85 guaranteeing compliance with the commitment to import during the term of validity of the import licence. Except in cases of force majeure, the security shall be forfeited in whole or in part if the import is not carried out, or is carried out only partially, within the period of validity of the import licence. The period of validity of the import licence and the amount of the security shall be as set out in Annex II, Part I, to Regulation (EC) No 376/2008. 3. Paragraph 6 is replaced by the following: 6. Import licences shall be valid only for imports originating in the country indicated. Article 14 Beef Regulation (EC) No 382/2008 is amended as follows: 1. In Article 2, paragraph 1 is replaced by the following: 1. The products for which an import licence shall be presented are laid down in Article 1(2)(a) of Commission Regulation (EC) No 376/2008 (47). The period of validity of the import licence and the amount of the security to be lodged shall be as set out in Annex II, Part I, to that Regulation. 2. Articles 3 and 4 are deleted. 3. In Article 5, paragraph 3 is replaced by the following: 3. In the case of imports under an import tariff quota the following provisions shall apply: (a) no application for a licence or certificate shall be accepted unless a security of 5 euros per head of live animals and 12 euros per 100 kilograms net weight for other product has been lodged with the competent body not later than 1 p.m. on the day the application is lodged; (b) licences shall be valid from the actual day of issue within the meaning of Article 22(2) of Regulation (EC) No 376/2008 until the end of the third month following that day; (c) the body issuing the import licence shall indicate the order number for the quota in the Integrated Tariff of the European Communities (TARIC) in box 20 of the licence or extracts thereof. Article 15 Transitional provision 1. This Regulation does not affect the period of validity and the amount of the security of the licence applicable in the framework of tariff quota periods which have not expired on the date of application of this Regulation as provided in Article 17. 2. At the request of the interested parties, the securities lodged for the issuing of import and export licenses and advance-fixing certificates, shall be released, when the following conditions are met: (a) the validity of the licenses or certificates has not expired on the date referred to in paragraph 1; (b) the licenses or certificates are no longer required for the products concerned from the date referred to in paragraph 1; (c) the licenses or certificates have been used only partially or not at all on the date referred to in paragraph 1. Article 16 Final provision Regulation (EEC) No 1119/79 is repealed. Article 17 Entry into force and application This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. However, it shall apply: (a) as regards the cereals, flax and hemp, olive oil, fruits and vegetables fresh or processed, seeds, beef and veal, sheepmeat and goatmeat, pig meat, milk and milk products, eggs, poultry meat, ethyl alcohol of agricultural origin and other product sectors, other than rice, sugar and wine sectors, from 1 July 2008; (b) as regards the wine sector, from 1 August 2008; (c) as regards the rice sector, from 1 September 2008; (d) as regards the sugar sector, from 1 October 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 179, 14.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 1781/2006 (OJ L 363, 20.12.2006, p. 1). (2) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Regulation (EC) No 248/2007 (OJ L 76, 19.3.2008, p. 6). (3) OJ L 114, 26.4.2008, p. 3. (4) OJ L 350, 31.12.2007, p. 1. Regulation as amended by Regulation (EC) No 292/2008 (OJ L 90, 2.4.2008, p. 3). (5) OJ L 324, 10.12.2005, p. 3. (6) OJ L 143, 27.6.1995, p. 7. Regulation as last amended by Regulation (EC) No 272/2001 (OJ L 41, 10.2.2001, p. 3). (7) OJ L 35, 6.2.2001, p. 18. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (8) OJ L 341, 22.12.2001, p. 29. Regulation as last amended by Regulation (EC) No 1565/2007 (OJ L 340, 22.12.2007, p. 37). (9) OJ L 189, 29.7.2003, p. 12. Regulation as last amended by Regulation (EC) No 1996/2006 (OJ L 398, 30.12.2006, p. 1). (10) OJ L 346, 31.12.2003, p. 19. (11) OJ L 212, 17.8.2005, p. 13. (12) OJ L 178, 1.7.2006, p. 24. Regulation as last amended by Regulation (EC) No 1568/2007 (OJ L 340, 22.12.2007, p. 62). (13) OJ L 365, 21.12.2006, p. 84. (14) OJ L 90, 30.3.2007, p. 12. (15) OJ L 226, 30.8.2007, p. 15. (16) OJ L 115, 29.4.2008, p. 10. (17) OJ L 139, 7.6.1979, p. 13. Regulation as last amended by Regulation (EEC) No 3886/86 (OJ L 361, 20.12.1986, p. 18). (18) OJ L 318, 20.12.1993, p. 18. (19) OJ L 299, 16.11.2007, p. 1. (20) OJ L 179, 14.7.1999, p. 1. (21) OJ L 253, 11.10.1993, p. 1. (22) OJ L 114, 26.4.2008, p. 3. (23) OJ L 299, 16.11.2007, p. 1. (24) OJ L 238, 1.9.2006, p. 13. (25) OJ L 299, 16.11.2007, p. 1. (26) OJ L 253, 11.10.1993, p. 1. (27) OJ L 114, 26.4.2008, p. 3. (28) OJ L 114, 26.4.2008, p. 3. (29) OJ L 238, 1.9.2006, p. 13. (30) OJ L 114, 26.4.2008, p. 3. (31) OJ L 299, 16.11.2007, p. 1. (32) OJ L 238, 1.9.2006, p. 13. (33) OJ L 325, 11.12.2007, p. 69. (34) OJ L 253, 11.10.1993, p. 1. (35) OJ L 147, 30.6.1995, p. 55. (36) OJ L 336, 23.12.1994, p. 22. (37) OJ L 205, 3.8.1985, p. 5. (38) OJ L 114, 26.4.2008, p. 3. (39) OJ L 205, 3.8.1985, p. 5. (40) OJ L 114, 26.4.2008, p. 3. (41) OJ L 114, 26.4.2008, p. 3. (42) OJ L 205, 3.8.1985, p. 5. (43) OJ L 114, 26.4.2008, p. 3. (44) OJ L 114, 26.4.2008, p. 3 (45) OJ L 114, 26.4.2008, p. 3. (46) OJ L 114, 26.4.2008, p. 3. (47) OJ L 114, 26.4.2008, p. 3. ANNEX I ANNEX II PART I LICENCING OBLIGATION  FOR IMPORTS List of products referred to in Article 1(2)(a)(i) and ceilings applicable in accordance with Article 4(1)(d) (listed in the order of Annexes I and II to Regulation (EC) No 1234/2007) A. Cereals (Part I of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (1) 0714 other than subheading 0714 20 10 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh, chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 0714 20 10 Sweet potatoes for human consumption 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 500 kg 1001 10 Durum wheat, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1001 90 99 Spelt, common wheat and meslin other than for sowing, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1003 00 Barley 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1005 90 00 Maize other than seed 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1007 00 90 Grain sorghum, other than hybrids for sowing 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 5 000 kg 1101 00 15 Flour of common wheat and spelt 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2303 10 Residues of starch manufacture and similar residues 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2303 30 00 Brewing or distilling dregs and waste 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ex 2308 00 40 Citrus pulp residues 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 2309 90 20 Products referred to in additional note 5 to Chapter 23 of the Combined Nomenclature 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ( ) Licence or certificate are required for any quantities. B. Rice (Part II of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (2) 1006 20 Husked (brown) rice, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 30 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 30 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg 1006 40 00 Broken rice, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 1 EUR/t until the end of the second month following the month of the actual day of issue of the licence, in accordance with Article 22(2) 1 000 kg ( ) Licence or certificate are required for any quantities. C. Sugar (Part III of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (3) 1701 All products imported under preferential conditions other than tariff quotas provisions as laid down in Regulation (EC) No 950/2006 and Regulation (EC) No 1100/2006 provisions as laid down in Regulation (EC) No 950/2006 and Regulation (EC) No 1100/2006 ( ) ( ) Licence or certificate are required for any quantities. D. Seeds (Part V of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (4) ex 1207 99 15 Seeds of varieties of hemp for sowing (5) until the end of the sixth month following the month of the actual day of issue of the licence, in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate are required for any quantities. E. Olive oil and table olives (Part VII of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (6) 0709 90 39 Olives, fresh, for the production of oil 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg 0711 20 90 Olives provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption, for the production of oil, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg 2306 90 19 Oilcake and other residues resulting from the extraction of olive oil, containing more than 3 % by weight of olive oil 100 EUR/t 60 days from the actual day of issue in accordance with Article 22(2) 100 kg ( ) Licence or certificate are required for any quantities. F. Flax and hemp (Part VIII of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (7) 5302 10 00 True hemp, raw or retted (8) until the end of the sixth month following the month of the actual day of issue of the licence, in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate are required for any quantities. G. Fruit and vegetables (Part IX of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (9) 0703 20 00 Garlic, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0703 90 00 Other alliaceous vegetables, fresh or chilled, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) 0808 10 80 Apples, other 15 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. H. Processed fruit and vegetable products (Part X of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (10) ex 0710 80 95 Garlic (11) and Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0710 90 00 Mixtures of vegetables containing garlic (11) and/or Allium ampeloprasum (uncooked or cooked by steaming or boiling in water), frozen, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0711 90 80 Garlic (11) and Allium ampeloprasum provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0711 90 90 Mixtures of vegetables containing garlic (11) and/or Allium ampeloprasum, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in this state for immediate consumption, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ex 0712 90 90 Dried garlic (11) and Allium ampeloprasum and mixtures of dried vegetables containing garlic (11) and/or Allium ampeloprasum, whole, cut, sliced, broken or in powder, but not further prepared, including products imported under tariff quotas as referred to in Article 1(2)(a)(iii) 50 EUR/t 3 months from the day of issue in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. I. Bananas (Part XI of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (12) 0803 00 19 Bananas, fresh imported under common customs tariff rate of duty 15 EUR/t until the end of the month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. J. Beef and veal (Part XV of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (13) 0102 90 05 to 0102 90 79 All products imported under preferential conditions other than tariff quotas 5 euros per head until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0201 and 0202 All products imported under preferential conditions other than tariff quotas 12 euros per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0206 10 95 and 0206 29 91 All products imported under preferential conditions other than tariff quotas 12 euros per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1602 50 10, 1602 50 31 and 1602 50 95 All products imported under preferential conditions other than tariff quotas 12 euros per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1602 90 61 and 1602 90 69 All products imported under preferential conditions other than tariff quotas 12 euros per 100 kg net weight until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. K. Milk and milk products (Part XVI of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (14) ex Chapters 04, 17, 21 and 23 All milk and milk products, imported under preferential conditions other than tariff quotas and with the exception of Cheese and curd (CN code 0406) originating in, Switzerland, imported without licence, as follows: 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0403 10 11 to 0403 10 39 0403 90 11 to 0403 90 69 Buttermilk, curdled milk and cream, yogurt, kephir and other fermented or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter not flavoured nor containing added fruit, nuts or cocoa 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ex 0405 Butter and other fats and oils derived from milk; dairy spreads of a fat content of more than 75 % but less than 80 % 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 0406 Cheese and curd, with the exception of Cheese and curd originating in Switzerland, imported without licence 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 1702 19 00 Lactose and lactose syrup not containing added flavouring or colouring matter, containing by weight less than 99 % lactose, expressed as anhydrous lactose, calculated on the dry matter 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) 2106 90 51 Flavoured or coloured lactose syrup 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ex 2309 Preparations of a kind used in animal feeding: Preparations and feedingstuffs containing products to which Regulation (EC) No 1234/2007 applies, directly or by virtue of Regulation (EC) No 1667/2006, except preparations and feedingstuffs falling under Part I of Annex I to that Regulation 10 EUR/100 kg until the end of the third month following the month of the day of issue of the licence, in accordance with Article 22(1) ( ) ( ) Licence or certificate are required for any quantities. L. Other products (Part XXI of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (15) 1207 99 91 Hempseeds other than for sowing (16) until the end of the sixth month following the month of the actual day of issue in accordance with Article 22(2), save as otherwise provided by the Member States ( ) ( ) Licence or certificate are required for any quantities. M. Ethyl alcohol of agricultural origin (Part I of Annex II to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (17) ex 2207 10 00 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol. or higher, obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectoliter until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2207 20 00 Ethyl alcohol and other spirits, denatured, of any strength, obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectoliter until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2208 90 91 Undenatured ethyl alcohol of alcoholic strength by volume of less than 80 % vol., obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectoliter until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ex 2208 90 99 Undenatured ethyl alcohol of alcoholic strength by volume of less than 80 % vol., obtained from the agricultural products listed in Annex I to the Treaty EUR 1 per hectoliter until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 100 hl ( ) Licence or certificate are required for any quantities. PART II LICENCING OBLIGATION  FOR EXPORTS WITHOUT REFUNDS AND FOR PRODUCTS FOR WHICH ON THE DAY OF SUBMISSION, NO EXPORT TAX HAS BEEN FIXED List of products referred to in Article 1(2)(b)(i) and ceilings applicable in accordance with Article 4(1)(d) (listed in the order of Annexes I and II to Regulation (EC) No 1234/2007) A. Cereals (Part I of Annex to Regulation (EC) No 1234/2007) (18) CN code Description Amount of the security Period of validity Net quantities (19) 1001 10 Durum wheat 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1001 90 99 Spelt, common wheat and meslin other than for sowing 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1002 00 00 Rye 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1003 00 Barley 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1004 00 Oats 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1005 90 00 Maize other than seed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 5 000 kg 1101 00 15 Flour of common wheat and spelt 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg ( ) Licence or certificate are required for any quantities. B. Rice (Part II of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (20) 1006 20 Husked (brown) rice 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg 1006 30 Semi-milled or wholly milled rice, whether or not polished or glazed 3 EUR/t until the end of the fourth month following the month of the day of issue of the licence, in accordance with Article 22(1) 500 kg ( ) Licence or certificate are required for any quantities. C. Sugar (Part III of Annex I to Regulation (EC) No 1234/2007) CN code Description Amount of the security Period of validity Net quantities (21) 1701 Cane or beet sugar and chemically pure sucrose, in solid form 11 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (22) 2 000 kg 1702 60 95 1702 90 95 Other sugars in solid form and sugar syrups, not containing added flavouring or colouring matter, but not including lactose, glucose, maltodextrine and isoglucose 4,2 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (22) 2 000 kg 2106 90 59 Flavoured or coloured sugar syrups, other than isoglucose, lactose, glucose and maltodextrine syrups 4,2 EUR/100 kg  for quantities exceeding 10 t, until the end of the third month following the month of the actual day of issue, in accordance with Article 22(2)  for quantities not exceeding 10 t, until the end of the third month following the month of the day of issue, in accordance with Article 22(1) (22) 2 000 kg ( ) Licence or certificate are required for any quantities. PART III CEILINGS FOR EXPORT LICENCES WITH REFUND Maximum quantities for which no export licence or certificate needs to be presented, pursuant to Article 4(1)(d) Description and CN codes Net quantity (23) A. CEREALS: For every product, listed in Annex I, Part I of Council Regulation (EC) No 1234/2007, 5 000 kg with the exception of subheading  0714 20 10, and 2302 50 ( )  1101 00 15 500 kg B. RICE: For every product, listed in Annex I, Part II of Council Regulation (EC) No 1234/2007 500 kg C. SUGAR: For every product, listed in Annex I, Part III of Council Regulation (EC) No 1234/2007 2 000 kg D. MILK AND MILK PRODUCTS: For every product, listed in Annex I, Part XVI of Council Regulation (EC) No 1234/2007 150 kg E. BEEF AND VEAL: For live animals, listed in Annex I, Part XV of Council Regulation (EC) No 1234/2007, One animal For meat, listed in Annex I, Part XV of Council Regulation (EC) No 1234/2007, 200 kg G. PIGMEAT: 0203 1601 1602 250 kg 0210 150 kg H. POULTRYMEAT: 0105 11 11 9000 0105 11 19 9000 0105 11 91 9000 0105 11 99 9000 4 000 chicks 0105 12 00 9000 0105 19 20 9000 2 000 chicks 0207 250 kg I. EGGS: 0407 00 11 9000 2 000 eggs 0407 00 19 9000 4 000 eggs 0407 00 30 9000 400 kg 0408 11 80 9100 0408 91 80 9100 100 kg 0408 19 81 9100 0408 19 89 9100 0408 99 80 9100 250 kg ( ) Licence or certificate are required for any quantities. (1) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (2) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (3) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (4) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. (5) No security is required. See other conditions in paragraph 1 of Article 17a of Regulation (EC) No 245/2001. ( ) Licence or certificate are required for any quantities. (6) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (7) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. (8) No security is required. See other conditions in paragraph 1 of Article 17a of Regulation (EC) No 245/2001. ( ) Licence or certificate are required for any quantities. (9) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (10) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. (11) This shall also include products where the word garlic  is only part of the description. Such terms may include, but are not limited to solo garlic , elephant garlic , single clove garlic  or great-headed garlic . ( ) Licence or certificate are required for any quantities. (12) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (13) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (14) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (15) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. (16) No security is required. See other conditions in paragraph 1 of Article 17a of Regulation (EC) No 245/2001. ( ) Licence or certificate are required for any quantities. (17) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. ( ) Licence or certificate are required for any quantities. (18) Save as otherwise provided in Regulation (EC) No 1342/2003. (19) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for exports under preferential conditions, under tariff quota or when an export tax has been fixed. ( ) Licence or certificate are required for any quantities. (20) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for exports under preferential conditions, under tariff quota or when an export tax has been fixed. ( ) Licence or certificate are required for any quantities. (21) Maximum quantities for which no licence or certificate needs to be presented, pursuant to Article 4(1)(d). These limitations do not apply for imports under preferential conditions or under tariff quota. (22) For quantities not exceeding 10 t, the party concerned may not use more than one such licence for the same export. ( ) Licence or certificate are required for any quantities. (23) These limitations shall not apply for exports under preferential conditions, under tariff quota or when an export tax has been fixed. ( ) Licence or certificate are required for any quantities. ANNEX II ANNEX X Entries referred to in Article 6(5)  : in Bulgarian : Ã Ã ¿Ã µÃ Ã ¸Ã °Ã »Ã µÃ ½ Ã ÃÃ ¾Ã º Ã ½Ã ° Ã ²Ã °Ã »Ã ¸Ã ´Ã ½Ã ¾Ã Ã , Ã ºÃ °Ã ºÃ Ã ¾ Ã µ Ã ¿ÃÃ µÃ ´Ã ²Ã ¸Ã ´Ã µÃ ½Ã ¾ Ã ² Ã Ã »Ã µÃ ½ 6 Ã ¾Ã  Ã Ã µÃ ³Ã »Ã °Ã ¼Ã µÃ ½Ã  (Ã Ã )   1342/2003  : in Spanish : perÃ ­odo especial de validez conforme a lo dispuesto en el artÃ ­culo 6 del Reglamento (CE) no 1342/2003  : in Czech : zvlÃ ¡Ã ¡tnÃ ­ doba platnosti stanovenÃ ¡ v Ã lÃ ¡nku 6 naÃ Ã ­zenÃ ­ (ES) Ã . 1342/2003  : in Danish : SÃ ¦rlig gyldighedsperiode, jf. artikel 6 i forordning (EF) nr. 1342/2003.  : in German : besondere GÃ ¼ltigkeitsdauer gemÃ ¤Ã  Artikel 6 der Verordnung (EG) Nr. 1342/2003  : in Estonian : erikehtivusaeg ajavahemik vastavalt mÃ ¤Ã ¤ruse (EÃ ) nr 1342/2003 artiklile 6  : in Greek : Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ µÃ Ã ¯Ã ¿Ã ´Ã ¿Ã  Ã ¹Ã Ã Ã Ã ¿Ã  Ã ÃÃ Ã  ÃÃ Ã ¿Ã ²Ã »Ã ­ÃÃ µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 6 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 1342/2003  : in English : special period of validity as provided for in Article 6 of Regulation (EC) No 1342/2003  : in French : durÃ ©es particuliÃ ¨res de validitÃ © prÃ ©vues Ã larticle 6 du rÃ ¨glement (CE) no 1342/2003  : in Italian : periodo di validitÃ particolare di cui all'articolo 6 del regolamento (CE) n. 1342/2003  : in Latvian : Regulas (EK) Nr. 1342/2003 6. pantÃ  paredzÃ tais Ã «paÃ ¡ais derÃ «guma termiÃ Ã ¡  : in Lithuanian : specialus galiojimo terminas, kaip nustatyta Reglamento (EB) Nr. 1342/2003 6 straipsnyje  : in Hungarian : az 1342/2003/EK rendelet 6. cikke szerinti speciÃ ¡lis Ã ©rvÃ ©nyessÃ ©gi idÃ   : in Maltese : perjodu ta validitÃ speÃ jali kif ipprovdut fl-Artikolu 6 tar-Regolament (KE) Nru 1342/2003  : in Dutch : Bijzondere geldigheidsduur als bedoeld in artikel 6 van Verordening (EG) nr. 1342/2003  : in Polish : szczegÃ ³lny okres waÃ ¼noÃ ci przewidziany w art. 6 rozporzÃ dzenia (WE) nr 1342/2003  : in Portuguese : perÃ ­odo de eficÃ ¡cia especial conforme previsto no artigo 6.o do Regulamento (CE) n.o 1342/2003  : in Romanian : perioadÃ  de valabilitate specialÃ , Ã ®n conformitate cu articolul 6 din Regulamentul (CE) nr. 1342/2003  : in Slovak : osobitnÃ © obdobie platnosti podÃ ¾a ustanovenia Ã lÃ ¡nku 6 nariadenia (ES) Ã . 1342/2003  : in Slovenian : posebno obdobje veljavnosti, kot je doloÃ eno v Ã lenu 6 Uredbe (ES) Ã ¡t. 1342/2003  : in Finnish : Asetuksen (EY) N:o 1342/2003 6 artiklan mukainen erityinen voimassaolo aika  : in Swedish : sÃ ¤rskild giltighetstid enligt artikel 6 i fÃ ¶rordning (EG) nr 1342/2003